        Case 1:19-cv-03658-LAK-RWL Document 9 Filed 06/06/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------- x
 ENTRETELAS AMERICANAS S.A.,                                            :
                                                                        :
                                      Plaintiff,                        :
                                                                        :
                    v.                                                  :   Case No.: 19-cv-03658-LK-RWL
                                                                        :
  RAFAEL IGNACIO SOLER,                                                 :
                                                                        :   NOTICE OF APPEARANCE
                                      Defendant.                        :
                                                                        :
                                                                        :
                                                                        :
                                                                        :
 ---------------------------------------------------------------------- x


TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

        PLEASE TAKE NOTICE, that Richard W. Trotter of Tannenbaum Helpern Syracuse &

Hirschtritt LLP hereby appears in the above-entitled action as an attorney for Defendant, and hereby

demands that all papers and notices of all proceedings in said action be served upon the undersigned.



Dated: New York, New York
       June 6, 2019

                                                     TANNENBAUM HELPERN
                                                     SYRACUSE & HIRSCHTRITT LLP


                                                     By: _/s/ Richard W. Trotter___
                                                             Richard W. Trotter
                                                     900 Third Avenue
                                                     New York, NY 10022
                                                     Telephone: (212) 508-7542
                                                     Facsimile: (212) 371-1084
                                                     trotter@thsh.com
                                                     Attorneys for Defendant

To:     All parties and attorneys of record
